BURR, J.,
dissents, on the ground that the fact (essential to plaintiff's recovery) that one of defendant's emplOy~s removed the lashing is. made to rest upon inference only. Probably *1079that was a fact; but, if so, defendant should have' been allowed to prove that deceased knew of this fact. If he did, he either assumed the risk, or was guilty of contributory negligence, or both. The importance of this is apparent when we consider the court’s charge at folios 243-240. He also dissents on the ground that defendant should have been allowed to cross-examine the witness Grace freely (see folios 226, 227). With him JENKS, P. J., concurs.